Lea, J.
John 8. Turnee1 and Dlihu Woodn'uff being partners in business under the name and style of Turnen• & Woodn-uff, the latter availed himself of the benefit of the bankrupt law, and surrendered the firm assets of Tun'ner & Woodruff. At the sale of these assets the defendant became the purchaser. The plaintiff; who was a judgment creditor of John 8. Turner, the other partner, caused to be seized in execution — 1st, All the rights, credits, money and property belonging to Tun'ner in the hands of Ailcen. 2d, All the right, title and interest of Turnen\ as one of the partners of the firm of Turner & Woodruff, in and to the books, accounts and bills receivable of the late firm in the hands of Ailcen. 3d. All the right, title and interest of Turner in and to the books, accounts, notes, and other assets adjudicated to Ailcen at a sale made by the United States Marshal on the 20th March, 1844. It is in virtue of the sale made under this seizure that Oalcey became the purchaser of Turner's share of the assets of which his representatives now ask a partition. An exception was taken to the jurisdiction of the District Court, on the ground that the value of the property sought to be divided was not sufficient to give jurisdiction to the District Court. It is alleged in the plaintiff’s petition that his interest in the property sought to be divided is worth the sum of $500 and upwan'ds, and it is not shown that they are worth less; their nominal value far exceeds that amount, and the fact that they were purchased by Oalcey for $6 at a bankrupt sale by no means proves that the claim is fictitious, especially when the large nominal value of these assets is considered; moreover, if the interest be really less than $50 in value, this court would have no jurisdiction of the appeal.
*12■ The defendant has suggested and alleged informalities in the sale made by the City Marshal, of which we do not think he is at liberty to avail himself under the circumstences.
Whether there was or was not an appraisement of the assets prior to the sale to Oakey is a matter wholly immaterial to Aiken. The want of the formality assuming it to exist, is one which Turner alone could set up as a defence, as it was intended solely for the protection of the judgment debtor; and the same remark may, under the circumstances, be made with reference to the supposed invalidity of the seizure for want of an actual taking possession of the assets sold to Oulcey — due notice of seizure was given to Turner himself — the assets for the most part are intangible. Neither the judgment debtor nor any third party asserts an interest in the assets thus sold, and the defendant himself is certainly secure against an adverse possession of any third party, as he pretends to have possession himself. We think it was incompetent for the defendant to urge informalities which, assuming their existence, could work no injury to himself, and of which the parties in interest have made no complaint.
Judgment affirmed.